Citation Nr: 0622320	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  02-09 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A, Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.  The veteran died on May [redacted], 2001.  He served in 
Vietnam from January to November 1970, and received the 
Bronze Star Medal, the Air Medal, and the Army Commendation 
Medal.  The appellant is the widow of the veteran. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision by the RO in Winston-
Salem, North Carolina, which denied the appellant's claim of 
service connection for the cause of the veteran's death and 
denied entitlement to Dependents' Educational Assistance 
under 38 U.S.C.A, Chapter 35.

In February 2005 the Board remanded the claim for further 
adjudication.  The claim has since been returned.


FINDINGS OF FACT

1.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

2.  The veteran died in May 2001; the immediate cause of 
death was massive hemorrhage, due to or as a consequence of 
recurrent squamous cell carcinoma of the esophagus.

3.  Massive hemorrhaging and squamous cell carcinoma of the 
esophagus, which caused the veteran's death, were not 
manifested in service or within one year following discharge 
from active duty, and is not shown to have been related to a 
service-connected disorder or to herbicide exposure therein.


CONCLUSIONS OF LAW

1.  A service-connected disease or disability did not cause 
or contribute to the cause of the veteran's death, and the 
cause of death was not related to an injury or disease 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005).

2.  Eligibility for Dependent's Educational Assistance is not 
established. 
38 U.S.C.A., Ch. 35. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in her possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328.

VA fully complied with its Pelegrini II notification duties 
in regards to the appellant's claims by means of a letter 
issued in April 2005.  The April 2005 letter explicitly told 
the appellant what evidence she was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
She was also told to submit relevant evidence in her 
possession.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  Even though VCAA notification was 
given in this case after the initial decision from which this 
appeal arose was issued, the timing deficiency was cured by 
re-adjudication of the claims following provision of adequate 
notice.  Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Dingess, the Court further held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  Since this claim is being denied, a rating and effective 
date are not being set.  The Dingess notice requirements are 
moot.

In any event, an April 2006 letter provided the notice 
specified in Dingess.  
Assuming that such notice was required, there was a timing 
deficiency.  

The appellant was not prejudiced because she did not respond 
to the notice.  Had the appellant submitted evidence 
substantiating her claim, the effective date of any award 
based on such evidence, would have been fixed in accordance 
with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2005) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2005) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).  

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the matter on appeal.  There 
is no suggestion on the current record that there remains 
evidence that is pertinent to the matter on appeal that has 
yet to be secured.  

Furthermore, medical opinions have been obtained and thus, 
the appeal is ready to be considered on the merits.

Factual Background

Service medical records contain no findings referable to 
squamous cell carcinoma of the esophagus.  

An August 1999 discharge summary noted that the veteran was 
admitted to the VA medical center (VAMC) after testing 
confirmed the presence of squamous cell carcinoma.  While 
hospitalized he underwent Ivor Lewis esophagogastrectomy, 
bronchoscopy, and esophagogastroduodenoscopy.  At the time of 
discharge, he was doing very well and was stable.  The 
pertinent diagnosis at discharge was advanced esophageal 
cancer - known.  

In December 1999 the Chief of VA Cardio-Thoracic surgery, 
submitted a medical opinion which stated that the veteran had 
developed squamous cell carcinoma of the esophagus and had 
his cancer removed approximately three months earlier.  He 
stated that the cancer was associated with increased exposure 
to carcinogens such as alcohol and cigarette smoke.  He noted 
that the veteran served on active duty in Vietnam from 1969 
to 1970 and was exposed to Agent Orange.  He opined that it 
was possible that the exposure to Agent Orange contributed to 
the development of esophageal cancer.  

VA outpatient treatment records dated from 2000 to 2001 
reflect continuing treatment for esophageal cancer.  In April 
2001 the veteran underwent computerized tomography (CT) 
testing of the chest.  The diagnostic impression showed 
status post esphagogastrectomy with stomach pull through and 
a mass in the superior mediastinum which was new since a 
previous examination and was felt to represent tumor 
recurrence.

In May 2001 the veteran was admitted to the VAMC.  Upon 
admission his diagnosis was metastatic esophageal cancer.  
During the course of his admission at the VAMC, he underwent 
the insertion of a percuaneous endoscopic gastrostomy tube 
which was for the preparation of chemotherapy and radiation 
due to the recurrent squamous cell carcinoma of the 
esophagus.  He eventually developed pneumonia and he was 
treated with antibiotics and improved.  Before chemotherapy 
treatment began, he developed severe exsanguinating 
hemorrhage.  

The impression given by the physician was that the 
hemorrhaging was probably due to a carotid blow out secondary 
to the growth of his tumor into the great vessels.  He 
expired on May [redacted], 2001.  Diagnoses at the time of death were 
severe exsanguinating hemorrhage from rupture of arteries in 
the neck; squamous cell carcinoma of the esophagus with 
mediastinal recurrence; and pneumonia.  

The veteran's death certificate reveals that the immediate 
cause of death was massive hemorrhage, due to or as a 
consequence of recurrent squamous cell carcinoma of the 
esophagus.  An autopsy was not performed.

In a March 2002 statement the appellant asserted that the 
veteran's cancer was due to Agent Orange exposure.  She 
further reported that when the veteran was in Vietnam he was 
hit in the neck by a grenade and this contributed to his 
disabilities.  In support of her claim she submitted a VA 
surgical pathology report dated in March 2001.  The pathology 
report revealed moderate to severe squamous cell dysplasia 
and also of note was a metallic foreign body.

Pursuant to a February 2005 Board remand, I.M. Bernstein, MD, 
a VA gastroenterologist, reviewed the veteran's medical 
records from the VAMC in Asheville, North Carolina.  He noted 
that the veteran expired on May [redacted], 2001 due to complications 
of squamous cell carcinoma of the esophagus.  He found no 
documentation or history of lung cancer throughout the 
veteran's medical records.

Due to the fact that Dr. Bernstein did not review the 
veteran's entire claims folder, the RO sent the claims folder 
along with a request for an additional opinion back to Dr. 
Bernstein.

In an undated response, Dr. Bernstein indicated that he had 
reviewed the veteran's entire claims folder, including all 
medical records from the VAMC in Asheville, North Carolina.  
He reported that the veteran died due to complications of 
esophageal cancer including direct invasion of mediastinal 
structures.  He noted that the veteran did not suffer from 
primary cancer of the trachea or the lung and concluded that 
cancer of the esophagus (which was the cause of death) was 
not related to any shrapnel injury incurred during service in 
Vietnam.

Analysis

In order to establish service connection for the cause of the 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A service-connected disability will be 
considered a contributory cause of death when such disability 
contributed substantially, or combined to cause death-e.g., 
when a causal (not just a casual) connection is shown.  
38 C.F.R. § 3.312(c).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Where a veteran served 90 days or more during a period of war 
and carcinoma becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Prior to December 27, 2001, for claims involving exposure to 
an herbicide, such as Agent Orange, the law provided that 
veterans who served on active military, naval, or air service 
in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975 (the Vietnam era), 
and who have a disease listed at 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1116(a)(3) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2001).  

The Court has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 
1116(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. 
App. 164, 168 (1999) (the Court held that because there was 
no evidence that the appellant had developed an enumerated 
disease, the Board's implicit determination that the 
appellant had presumptive in-service exposure is erroneous as 
a matter of law).   Hence, prior to December 27, 2001, if a 
veteran did not have a condition listed in VA laws and 
regulations that is presumed to be related to herbicide 
exposure, there was no presumption that the veteran was in 
fact exposed to herbicides in service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

If a veteran had in-service herbicide exposure, the following 
diseases will be service connected if appearing within the 
appropriate time period after service: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2003).  66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).   

The foregoing diseases shall be service connected if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) are 
also satisfied.

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41,442-
41,449, and 61 Fed. Reg. 57,586-57,589 (1996).

The United States Court of Appeals for the Federal Circuit 
held that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude an appellant from establishing service connection 
with proof of actual direct causation. Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

As such, the Board must not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam (See 38 C.F.R. § 3.309(e)), but 
must also determine whether his disability was the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).  

The death certificate and VA hospital records establish that 
the veteran died of esophageal cancer.  The first signs of 
cancer were noted in medical evidence dated in 1999, almost 
29 years after the veteran's discharge from service.  The 
appellant contends that the veteran had cancer of the trachea 
and lung, and that since these cancers are on the list of 
presumptive diseases due t herbicide exposure, service 
connection for the cause of death should be granted.

The veteran served in Vietnam and is, therefore, presumed to 
have been exposed to herbicides.  Esophageal cancer is not, 
however, one of the diseases subject to presumptive service 
connection under 38 C.F.R. § 3.309(e).  Respiratory cancers, 
such as lung cancer, are on the list of presumptive disease.  
Although the appellant contends that the veteran had such a 
respiratory cancer, there is no competent evidence supporting 
this argument.

The only competent opinion was provided by Dr. Bernstein, and 
he concluded that the veteran did not have a respiratory 
cancer, including cancer of the lung or trachea.  The 
evidence is thus against the grant of service connection on 
the basis of the presumptions for veteran's exposed to 
herbicides.

Service connection is also provided for malignant tumors 
manifested to a compensable degree within one year of 
service.  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).  It is not disputed that the veteran's cancer was 
initially manifested more than one year after service.  
Service connection is, therefore, not warranted on the basis 
of the presumptions accorded chronic diseases.

The remaining question is whether the appellant has 
established entitlement to service connection for the cause 
of death on a direct basis.

The evidence in support of a link includes a statement from 
the VA Chief of Cardio-Thoracic Surgery.  He found it 
"possible" that the veteran's exposure to Agent Orange 
contributed to the development of cancer.

The physician's opinion, provides limited support for the 
appellant's claim.  A medical opinion expressed in terms of 
"may," also implies "may or may not" and is too 
speculative to establish a plausible claim.  Bostain v. West, 
11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. 
App. 30 (1993).  The language used in the medical opinion 
noted above is in the nature of "may," and is accordingly, 
speculative.  

The speculative nature of the opinion is emphasized by the 
fact that the physician preceded his opinion with the 
statement that the veteran's cancer was associated with 
carcinogens such as alcohol and tobacco, rather than 
herbicides.

Weighing against the claim is the opinion from Dr. Bernstein, 
as well as the conclusion from NAS.  Dr. Bernstein concluded 
that the veteran died solely from cancer of the esophagus, 
not cancer of the trachea or lungs and that the shrapnel 
wound on the veteran's neck had no bearing on his cause of 
death.  That conclusion is consistent with the death 
certificate.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the VA medical opinion has great 
evidentiary weight.   The VA examiner had the expertise to 
render a medical opinion as to the etiology of the cause of 
the veteran's death.  The VA examiner's opinion is unique in 
that he reviewed the claims folder, including the service 
medical records, and provided a rationale for the opinion.  

In light of the NAS determination, and given the competent 
medical opinion of Dr. Bernstein, the evidence does not 
support a finding that the fatal carcinoma developed as a 
result of Agent Orange exposure, or any other disease or 
injury in service.  
 
With regard to the appellant's own contention that the 
veteran's recurrent squamous cell carcinoma of the esophagus, 
was the result of exposure to herbicide exposure in service, 
including Agent Orange, and was also the result of shrapnel 
located in the veteran's neck, the Court has made it clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495-5 (1992).   The appellant, although 
sincere in her beliefs, is a layperson, and lacks the medical 
expertise for her opinion in this matter to be competent 
medical evidence.

In the present case the preponderance of evidence is against 
a finding that the cause of the veteran's death was related 
to his active duty service.  It follows that the provisions 
of 38 U.S.C.A. § 5107(b) are not applicable.

In view of the denial of service connection for the cause of 
the veteran's death, there is no basis to grant Chapter 35 
benefits, since they are based on a favorable determination 
regarding service connection for the cause of the veteran's 
death.  See 38 U.S.C.A., Ch. 35.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance under 38 
U.S.C.A., Chapter 35 is denied.




____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


